Title: To Thomas Jefferson from George Jefferson, 24 August 1801
From: Jefferson, George
To: Jefferson, Thomas


Dear Sir
Richmond 24th. Augt. 1801
I sent you a few days ago by Thomas Kindred the articles contained in the memorandum which I brought down with me—together with 4 dozen chairs which came from Philadelphia.
I have received of the James River company on acct. of Mr. Short £76.9.1, of which I have informed Mr. Barnes as usual.
The Gunpowder you mention shall be forwarded by the first opportunity.
I am Dear Sir Your Very humble servt.
Geo. Jefferson
I am sorry to inform you that Mr. Purdie of Smithfield has not been able to procure any Hams for you; as he could not meet with such as he approved of.

G. J.

